DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments, in the amendment filed 6/21/2021 with respect to the rejections of claims 1-4, 6-7, 9-12, 14-15, and 17-22 under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (US PGPub No. 2014/0270536) and in view Long et al. (US 2017/0124718) has been considered but are moot in view of the new ground(s) of rejection necessitated by the new amended limitation. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Saitoh et al (US 2020/0396351). Claims 1-4, 6-7, 9-12, 14-15, and 17-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US PGPub No. 2020/0396351) and in view Long et al. (US 2017/0124718).
Regarding claim 1, Saitoh teaches a method for determining a target object in an image, the method comprising 
 segmenting, by an object determination system  the image into segments based on a first set of or more visual attributes and irrespective of a second set of one or more visual attributes corresponding to the target object ( figure 6A;  note that 601 is the first region and 602 is the second region)t, 
wherein at least one of the first set of visual attribute is based on a structural format of contents of the image (the content region 601 includes text character information, paragraph [0058-0059])
 performing, by the object determination system, one or more morphological operations on one or more of the segments ( operation panel 240, figure 7); identifying, by the object determination system, one or more candidates for the target object based on the second set of visual attribute ( paragraph [0080-0082])




	Long teaches identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate (where identifying candidates as true positive candidates is “At 203e, one or more character zones, each of which corresponds to a consecutive column set, are recognized according to the vertical histogram of the target text row.”, para 0052-0054).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Long’s teachings with Saitoh’ s invention because Long’s teachings are advantageous because they introduce the teaching of scanning ID card information though photographic means and not through a scanning device (see para 0003-0008). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 2, Saitoh teaches the method as claimed in claim 1, further comprising receiving, by the object determination system, a document and converting the document into the image before segmenting the image (The scanner 231 receives an image reading instruction, reads a document sheet placed on a reading surface of the scanner 231, converts the read document sheet into a full-color image, and outputs the full-color image.  A full-color image obtained by reading an original document in this manner is referred to as scanned image, and an example of the scanned image is illustrated in FIG. 5A, paragraph [0044-0047])).

	Regarding claim 4, Saitoh teaches the method as claimed in claim 1, wherein the target object comprises at least one field for initials, signature, notary, or seal
	Regarding claim 6, Saitoh teaches the method as claimed in claim 1, wherein the one or more morphological operations comprise erosion, dilation, or redaction (Under BRI, the method erosion is interpreted as trim or remove certain regions of the target object; para. [0071-0073])
	Regarding claim 7, Saitoh teaches the method as claimed in claim 1, further comprising creating, by the object determination system, a placeholder for the target object based on a determined pixel location in the image corresponding to the true positive candidate ( an image and position information for each region are appended; paragraph [0048-0051]).
	The limitation of claim 9-13, 14-15, 17-22 has been addressed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NANCY BITAR/Primary Examiner, Art Unit 2664